In The
                 Court of Appeals
   Sixth Appellate District of Texas at Texarkana


                     No. 06-15-00045-CV



DUDLEY CONSTRUCTION, LTD., RICHARD MARK DUDLEY, AND
     HARTFORD FIRE INSURANCE COMPANY, Appellants

                              V.

            ACT PIPE & SUPPLY, INC., Appellee



            On Appeal from the 361st District Court
                    Brazos County, Texas
             Trial Court No. 12-000281-CV-361




         Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER

        Court reporter Felix Thompson recorded the trial proceedings in appellate cause number

06-15-00045-CV, styled Dudley Construction, LTD., Richard Mark Dudley, and Hartford Fire

Insurance Company v. ACT Pipe & Supply, Inc., trial court cause number 12-000281-CV-361, on

appeal from the 361st Judicial District Court of Brazos County, Texas. The reporter’s record was

originally due in this matter on July 31, 2015. That deadline was extended twice on Thompson’s

requests, resulting in the most recent due date of September 30, 2015. Thompson has now filed a

third request seeking an additional thirty-day extension of the filing deadline.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.

        Therefore, we overrule Thompson’s third request for an extension of the filing deadline

and order him to file the reporter’s record in cause number 06-15-00045-CV, styled Dudley

Construction, LTD., Richard Mark Dudley, and Hartford Fire Insurance Company v. ACT Pipe &

Supply, Inc., trial court cause number 12-000281-CV-361, on appeal from the 361st Judicial

District Court of Brazos County, Texas, to be received by this Court no later than the close of

business on Friday, October 30, 2015.




                                                 2
        If the reporter’s record is not received by October 30, we warn Thompson that we may

begin contempt proceedings and order him to demonstrate why he should not be held in contempt

of this Court for failing to obey its order.

        IT IS SO ORDERED.

                                                   BY THE COURT

Date: October 20, 2015




                                               3